Conceding that the Grand Master of the defendant society could have created an obligation on its part to pay to the plaintiff company the value of its services in this behalf, by requesting of plaintiff the performance of such services, yet the situation here is radically different.
Defendant's relations were solely with a department of the state government, and the request for the examination of its affairs was made to the head of that department. Defendant did not thereby assume or incur any contractual liability to an agent of the department who merely executed the department's orders in the discharge of a public duty. Plaintiff acted as the assistant of a public officer, and was entitled to no compensation whatever except and when that compensation was fixed by the insurance commissioner. Until that was done there was in law no obligation and no debt. The compensation to be allowed was strictly analogous to an official fee, and section 3693 of the Code provides that:
"The law of fees and costs must be held to be penal, and no fee must be demanded or received except in cases expressly authorized by law."
A violation of this inhibition is simply official extortion. We are satisfied that the notes given by the Grand Master in the name of defendant were not founded upon a legal consideration, and that they are therefore unenforceable.
The principles of law that govern contractual relations and obligations in ordinary cases cannot be accorded their ordinary operation and effect in dealings between public officers, or their deputies, and individuals, with respect to fees and compensations provided by law. The undisputed evidence here shows that plaintiff's manager, Huffman, "called upon J. S. Jackson, who was at that time the Grand Master of said society, and obtained from him a series of notes in settlement of the balance for services," and that Huffman represented himself as a "deputy insurance commissioner." If it be conceded that the defendant society might have waived the fixation of the amount by the insurance commissioner, and privately agreed upon the amount named in the notes, there is yet no evidence that it did so, for it cannot be presumed that Jackson, as Grand Master, had any such authority, nor that he was specially authorized thereto by the society. This question is wholly distinct from that of Jackson's authority to sign the notes in the name of the society — an authority which could have been challenged only by a proper plea of non est factum.
Recurring to the written request made by Howze, in the name of the society, for an examination of its affairs, the evidence shows without dispute that as Grand Master he had no authority to make such a request, nor to bind the society by any contract in its name, and the evidence does not show that the society authorized such action by him. Hence the theory of independent liability for work and labor done by plaintiff at defendant's request is without support in fact. This being true, there was no obligation on defendant's part to pay anything until the commissioner furnished it with a statement of the expense incurred by the department in that behalf.
Plaintiff's demand upon defendant's chief officer for $700 as compensation for official services, in advance of the commissioner's statement to defendant of the amount due therefor, was an official demand for an amount, in effect a fee, not legally due, and was within the spirit, if not the terms, of the statute (Code, § 3693), which prohibits either its demand or its reception, except as expressly authorized by law.
It is no answer to this to say that some amount would be fixed by the commissioner anyway, and hence that some amount, a quantum meruit, was due from the time the service was completed. The plaintiff's manager, as a special deputy commissioner, had no authority to fix the amount, and his demand for an amount fixed by himself was a demand for compensation not authorized by law.
Application overruled.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.